COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00183-CR


Stephanie Bekendam                     §    From the 30th District Court

                                       §    of Wichita County (50166-A)

v.                                     §    July 27, 2017

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM